Citation Nr: 1739720	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  09-44 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include bronchitis and residuals of pneumonia.

2.  Entitlement to service connection for pleural pericarditis. 

3.  Whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for entitlement to service connection for organic heart disease.

4.  Entitlement to service connection for organic heart disease.


REPRESENTATION

Veteran represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army Reserve from February1986 to April 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This rating decision denied reopening the lung issue, the pleural pericarditis issue, and the organic heart disease issue. 

In March 2011, the Board remanded all three issues.  After further development, the matters were returned to the Board.  

In January 2014, the Board denied reopening of all three issues, stating that no new and material evidence was submitted.  

In October 2014, in a joint motion to remand (JMR), the Court of Appeals for Veteran's Claims (the Court) remanded all three issues because of lack of Kent notice and because the Board failed to consider the Veteran's statements.

In December 2014, the Board reopened the lung issue and denied service connection.  The Board remanded the other two issues of pleural pericarditis and organic heart disease.

In January 2016, the Board reopened the issue of pleural pericarditis and denied service connection.  The Board found that no new and material evidence had been submitted and denied reopening the claim for organic heart disease.

In February 2016, the Court vacated the Board's December 2014 decision.

In July 2016, the Board reopened the lung issue and remanded the matter for further development.

In August 2016, in a JMR, the Court vacated the part of the January 2016 Board decision that denied service connection for pleural pericarditis and denied reopening the organic heart issue.

In a November 2016 decision, the Board remanded the pleural pericarditis and organic heart disease issues for further development.

The Veteran testified in a March 2011 hearing.  A transcript of the hearing is of record.  The Veteran was notified in a September 2015 letter that the Veterans Law Judge that conducted that hearing is no longer with the Board.  The Veteran was afforded an opportunity to have another hearing, but declined the offer.  As such, the Board will continue with adjudication of his claim.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for organic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  The more probative evidence fails to demonstrate that the Veteran currently has, or has had at any time during the appeal period, a diagnosis of a lung disorder, to include bronchitis and residuals of pneumonia.

2.  The more probative evidence fails to demonstrate that the Veteran currently has, or has had at any time during the appeal period, a diagnosis of pleural pericarditis.

3.  Additional evidence received since the September 2000 rating decision on the issue of service connection for organic heart disease is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, or raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a lung disorder, to include bronchitis and residual pneumonia, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).  

2.  The criteria for the establishment of service connection for pleural pericarditis are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014), 38 C.F.R. §§ 3.159, 3.303 (2016). 

3.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for organic heart disease.  38 U.S.C.A. §§ 5108, (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1995).  The Board is required to determine whether the Veteran has or had a disability at any time during the pendency of the appeal.  If it is established that the Veteran had a disability at any time during the appeal, the Veteran will have satisfied the requirement of having a current disability.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007): Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Lung Disorder

Facts

The threshold issue is whether the Veteran has a current lung disorder.  The Veteran contends that he has a current lung disorder as a result of in-service illnesses, including bronchitis and pneumonia. 

The Veteran has stated multiple times that he suffers from on-going coughs, shortness of breath, and is quick to fatigue.  The Veteran has also stated he never suffered from asthma when he was a child.  The Veteran states he is no longer able to do certain activities, like playing softball, hiking, exercising, and working on his yard.  He says he gets winded easily when walking through stores.  

In an October 1995 respiratory VA examination, the Veteran indicated he had fatigue for the past three or four years.  He stated he had chest pressure lasting two to 45 minutes at rest or with exertion and he occasionally woke up at night with chest pressure.  The Veteran also stated he had a dry cough for many years.  Upon examination, the Veteran's chest was clear to auscultation and percussion and a chest X-ray came back normal.  There was no diagnosis of a lung disorder.

In a March 2011 hearing, the Veteran testified about his in-service pneumonia and about his reoccurring symptoms.  When asked about his current condition during this hearing, the Veteran testified he had a cough, got tired easily, and had breathing problems at times.  The Veteran also stated he got colds frequently.  However, he admitted it had been a while since he was treated for those symptoms and he only took cold medicine to treat them.  

A July 2001 letter from one of the Veteran's private physician, Dr. D., stated a CAT scan revealed cylindrical bronchiectasis, which the doctor believed resulted from pneumonia during service and was responsible for the recurrent lower respiratory tract infections.  There was no evidence of lung impairment.

Private medical records submitted in February 2009 show the Veteran went in for treatment of acute bronchitis in March 2001 and was discharged in stable condition.  However, all other private treatment records show no diagnosis for a lung disorder or condition.

Service treatment records reflect that the Veteran was hospitalized in March 1986 while on ACDUTRA, complaining of syncopal episodes, fever, headaches, cough, chest pain, and nausea.  Upon his discharge from the hospital in April 1986, treatment records indicate that the Veteran's bronchitis and pleural pericarditis had resolved.  Several chest X-rays were normal.  

During a November 2007 examination for the Social Security Administration, the Veteran reported a number of medical conditions, but did not report any lung issues.  The Veteran's lungs were found to be clear without role, rhonchi, or wheeze.

In March 2010, the Veteran was provided a lung examination.  The Veteran reported he had pneumonia during active duty service and had developed multiple episodes of respiratory infections since then, which he attributed to his in-service respiratory illness.  The Veteran also reported he had limited exertional capacity, shortness of breath with mild exertion, cough, and angina.  While this examiner was not able to review the Veteran's entire file, the examiner noted that the current examination revealed no evidence of bronchiectasis or any other lung disorder.  The examiner noted that cylindrical bronchiectasis represented abnormal dilation of the secondary bronchi, which was secondary to an infection and an irreversible process - that is, once a diagnosis is established, there is no chance of spontaneous resolution of these abnormal lung findings.  Therefore, the examiner opined that given the normal appearance of the lung parenchyma on the current CT scan of the chest, there was no evidence to suggest that prior infections or respiratory illnesses caused any permanent lung disorder.

After reviewing the Veteran's entire records, the August 2016 VA examiner found no evidence of abnormal breath sounds.  The examiner said the chest CT from February 2010 showed that the Veteran's lungs were clear and the mediastinum was unremarkable.  The examiner remarked there was no evidence of adenopathy or bronchiectasis.

The August 2016 VA examiner found that the Veteran did not have a current lung disability.  The examiner found that the bouts of bronchitis and chest pain that the Veteran experienced in March 1986 while on ACDUTRA had cleared up and resolved by the time he had been discharged from the hospital.  The examiner also noted that prior primary care visits and a 2010 CT scan of the chest all showed no lung disability. 

The August 2016 examiner explained that the technology used by Dr. D. in the 2001 CT was old and unreliable due to poor resolution image quality.  The 2001 CT scans had been reviewed by a radiologist, who confirmed there was no evidence of bronchiectasis at any time.  The radiologist reviewed the CT scan from 2010 and found it to be an excellent quality and showed no respiratory disorders.  The examiner noted that cylindrical bronchiectasis never resolves or goes away and any CT scans taken after 2001 would have shown any continuing disability.

Analysis

The most persuasive and competent evidence of record does not support the Veteran's claims of entitlement to service connection for a lung disorder because it does not show that the Veteran has a current lung disorder, nor did the Veteran have a lung disorder during the pendency of the appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

The Veteran has stated for years that he suffers from symptoms of a lung disorder, including coughing and difficulty breathing.  Although the Veteran is competent to report on his symptoms per Layno v. Brown, 6 Vet. App. 465 (1994), he is a layperson who is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Bostain v. West, 11 Vet. App. 124 (1998).  Therefore, the Veteran is competent to discuss his symptoms, but he is not competent to say that those symptoms relate to his in-service illness or to diagnose his conditions.  

The Veteran's medical records do not show a diagnosis of a lung disorder.  While one doctor's letter suggests the Veteran had a lung disorder related to his in-service illnesses, as manifested by cylindrical bronchiectasis, two later examiners opined the Veteran did not have a lung disorder.  The August 2016 examiner stated that if the Veteran suffered from cylindrical bronchiectasis, CT scans taken after the 2001 scan would not have been clear.  Subsequent CT scans of the Veteran's chest showed no long disorders or any cylindrical bronchiectasis.  The August 2016 explained that the technology used in the 2001 that Dr. D. relied upon for the diagnosis of cylindrical bronchiectasis was old and had poor image resolution.  

The preponderance of the evidence is against finding that the Veteran has a current lung disability.  Without a current disability, the Veteran does not qualify for service connection.  Thus, service connection is not warranted.  

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply. See 38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. §3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

IV.  Pleural pericarditis

Facts

The Veteran contends that he has pleural pericarditis as a result of in-service illnesses, including bronchitis and pneumonia. 

In a March 2011 hearing, the Veteran testified about his in-service pneumonia and about his reoccurring symptoms.  When asked about his current condition, the Veteran testified that he had a "skipped heartbeat" every once in a while.  He also testified that he saw a physician a few years after service who told him he had no lining left inside his lungs, and that the condition was more than likely caused by his in-service illness and over-medication.  

Additionally, the Veteran testified that his in-service doctors told him his pericardium had permanently "dried up." The Veteran said that while he was being treated in service for pneumonia, the doctors said the lining around his heart would never come back and his heart would never be at full strength again. 

In an October 1995 cardiovascular VA examination, the Veteran noted he had symptoms of shortness of breath, a nighttime cough, and chest heaviness, which he first noticed approximately three years previously.  Physical examination showed the Veteran's lungs were clear to percussion and auscultation.  There was no diagnosis of pleural pericarditis.

In a 2001 letter from Dr. D., the examiner noted that the Veteran's pulmonary function tests were normal.

A May 2003 treatment record showed the Veteran complained of "spells" when he was at rest when he suddenly felt very hyper or activated.  His treatment provider noted the spells described seem to be unrelated to his hypertension diagnosis.  Additionally, the Veteran's heart was normal without murmurs, rubs, or clicks.

In June 2003, the Veteran was hospitalized with an acute episode of shortness of breath and vertigo with nausea.  After seeing a cardiologist, he was informed it was likely vertigo and should improve with time.  The Veteran's medical records after June 2003 are free of any complaints or treatments for heart problems.  Rather, the Veteran's treatment records of May 2005, June 2006, and June 2008 consistently indicated that his heart was normal. 

During a November 2007 examination for the Social Security Administration, the Veteran reported a number of medical conditions, but did not report any heart issues and his heart rate and rhythm were normal without murmur.  

A March 2010 pulmonary function analysis showed the data was acceptable. 

After review of the Veteran's entire records, the August 2016 VA examiner found no evidence of congestive heart failure or pulmonary hypertension.  The examiner said the chest CT from February 2010 showed the heart was normal.  The examiner remarked that there was no evidence of adenopathy, bronchiectasis or pleural plaques. Pulmonary function tests were also normal.  The examiner determined that the Veteran did not have permanent parenchymal lung disease.

The August 2016 VA examiner found that the Veteran did not have a heart disability.  The examiner found the bouts of bronchitis and chest pain from pleural pericarditis that the Veteran suffered in March 1986 while on ACDUTRA had cleared up and resolved by the time he had been discharged from the hospital.  The examiner also noted that prior primary care visits and a 2010 CT scan of the chest all showed no heart disability. 

In analyzing the Veteran's entire record, the August 2016 examiner explained that the technology used by Dr. D. in the 2001 CT was old and unreliable due to poor resolution image quality.  The 2001 CT scans had been reviewed by a radiologist who confirmed there was no evidence of bronchiectasis at any time, to include cylindrical bronchiectasis.  The radiologist reviewed the CT scan from 2010 and found it to be an excellent quality and showed no disorders.  The examiner consulted with a pulmonologist who confirmed that cylindrical bronchiectasis never resolves or goes away and a subsequent clear CT scan would have shown any continuing disability.

Analysis

The most persuasive and competent evidence of record does not support the Veteran's claims of entitlement to service connection for pleural pericarditis because the Veteran does not have a current diagnosis nor did the Veteran have pleural pericarditis during the pendency of the appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's statements about what the doctors told him about the lining in his lungs being "dried up" and a permanent problem are not sufficient to establish a diagnosis because there are no medical records establishing a medical diagnosis of pleural pericarditis.  

While the Veteran testified in his March 2011 hearing that a doctor had said that he had no linings left inside his lungs and that the doctor said it was more than likely caused by the pneumonia he had in service and the medication the Veteran was taking, the most persuasive medical evidence does not support the Veteran's report.  The Veteran's medical records are clear from any current diagnosis of a heart condition, including pleural pericarditis.  Throughout the Veteran's private and VA treatment examinations, examiners have consistently noted that the Veteran did not have any chronic problems with his heart.  (See 1999 and 2007 Social Security Administration records, August 2016 Examination.)

The 1999 and 2007 Social Security Administration examinations showed the Veteran had no diagnosis of a heart condition.  

The August 2016 examiner stated that while the Veteran had an acute episode of pleural pericarditis while in service, it had completely resolved.    

The preponderance of the evidence is against finding that the Veteran has a current diagnosis of pleural pericarditis.  Without a current disability, the Veteran does not qualify for service connection.  Thus, service connection is not warranted.  

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply. See 38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. §3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

V.  Claim to Reopen Entitlement to Service Connection for Organic Heart Disease

New and Material Evidence 

Generally, a claim which has been denied in a final unappalled rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7105(c), (d)(3) (West 2014); 38 C.F.R. 
§ 20.1103 (2016).  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2016). 

New evidence means evidence not previously submitted to agency decision makers that is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a) (2016).  Materiality has two components: first, that the new evidence pertains to the reason for the prior final denial; and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence to be considered in the attempted reopening of a claim is that which has been submitted to VA since the last prior final RO or Board decision which denied the claim on any basis, not only since the last prior final RO or Board decision that denied the claim on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

In December 1997, the Board denied entitlement to service connection for organic heart disease because there was no evidence of a current disability.  The Veteran did not appeal and the decision became final in December 1998.  38 U.S.C.A. § 7105 (West 2014).  In September 2008, the Veteran filed a claim to reopen his service connection claim for organic heart disease.  In March 2009, the RO denied reopening of this claim because no new and material evidence had been submitted. 

The evidence associated with the file prior to September 2008 included: private and VA medical records, including a VA examination for the heart, and statements by the Veteran about his heart condition.

Since the final disallowance of the claim for service connection for organic heart disease, evidence that has become associated with the file includes: private and VA treatment records, service treatment records, a buddy statement, and hearing testimony from the Veteran. 

During his March 2011 hearing, the Veteran provided testimony that his private doctors told him that the lining of his heart had dried up and that his heart strength would never again be the same.  The Veteran said that this doctor said these heart problems were likely caused by his in-service pneumonia.  These details about what the Veteran was told about his heart disease constitute new evidence because it was not of record at the time of the prior denial, and is neither redundant nor cumulative.  The evidence is material because it relates to the unestablished fact necessary to substantiate the claim that the Veteran has a current disability of organic heart disease and addresses the basis for the prior denial.  Therefore, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for organic heart disease.


ORDER

Entitlement to service connection for a lung disorder, to include bronchitis and residuals of pneumonia, is denied.

Entitlement to service connection for pleural pericarditis is denied.

New and material evidence has been submitted and the Veteran's appeal to reopen the claim for entitlement to service connection for organic heart disease is granted.


REMAND

Although the Board regrets the delay, a remand of the Veteran's remaining claim on appeal is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Specifically, a remand is necessary to obtain relevant medical records and an adequate medical opinion.

In his March 2011 hearing, the Veteran provided testimony that his doctors told him that the lining of his heart had dried up and that his heart strength would never again be the same.  The Veteran reported that this doctor said these heart problems were likely caused by this in-service pneumonia.  The Veteran last had a VA examination for organic heart disease in 1996, in which the examiner stated that the Veteran did not have any cardiac disabilities.  The Board finds that the Veteran should be provided a VA examination to determine whether the Veteran currently has an organic heart disorder and if so, to determine the nature and etiology of the organic heart disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any and all outstanding medical records from the Veteran and associate them with the claims file.  

2.  The Veteran should be afforded a VA examination to determine whether the Veteran has a current diagnosis of organic heart disease.  The claims file should be made available to the examiner for review before the examination.  

The examiner should opine whether the Veteran has, or has had, a disability of organic heart disease at any time during the appeal period, since September 2008.  

If the examiner finds that the Veteran does have a current diagnosis of organic heart disease, the examiner should opine as to the following: 

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's organic heart disease was incurred during his period of ACDUTRA.  

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's organic heart disease was aggravated by his period of ACDUTRA.  

The examiner should provide a complete rationale for any opinion provided.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
	
(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


